Opinion by
Orlady, J.,
The parties to this action for divorce were legally married in this state in 1879 and resided in Philadelphia as husband and wife until 1884, when the wife removed to Chicago, where she has lived since that time.. She was served with the subpoena while on a visit to this state, and had due notice of the hearing before the master. The ease is free from any suggestion- of collusion and the fact of wilful and malicious desertion, without reasonable cause for eighteen years is established by clear and convincing testimony, which is not contradicted by anj competent evidence. The letter written by the respondent to the master is not entitled to any consideration as evidence in her favor, and the testimony taken in support of the libel is to be taken as verity under the facts of this case: Baker v. Baker, 195 Pa. 407.
A proceeding for divorce is subjected in the appellate courts to scrutiny from beginning'to end. Particularly is this di*223rected to tbe testimony in order that the merit or dement of the application may on the whole be determined: Hull v. Hull, 14 Pa. Superior Ct. 520.
The evidence properly before the court is ample and sufficient to entitle the libellant to a divorce under authority of Baker v. Baker, supra, Smith v. Smith, 15 Pa. Superior Ct. 366, Howe v. Howe, 16 Pa. Superior Ct. 193, and the cases therein cited.
The decree dismissing the libel is reversed and a divorce a vinculo matrimonii with costs is now entered in favor of the applicant.